DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/592845, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/692845 lacks support for a tissue shield that that extends distally beyond a terminal end surface of the housing. Accordingly, claims 101 and 112-128 are not entitled to the benefit of the prior application.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 101 and 112-125 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,792,044 to Foley et al. in view of U.S. Patent Application Publication No. 2009/0253965 to Miyamoto.  
In regard to claim 101, Foley et al. disclose a surgical method, comprising; inserting an access device 10 into a patient, the access device having a working channel 35 and a visualization channel 60; inserting a housing 50 having a camera module therein into the visualization channel of the access device (see Figs. 1-2 and Col. 6, Lines 1-65).   Foley et al. is silent with respect to wherein the housing has a tissue shield that extends distally beyond a terminal distal end surface of the housing, and the camera module having a lens and while the access device and camera module are inserted into the patient, actuating a lens cleaning device to clean a visualization path to the lens of the camera module. Foley et al. disclose that the particular elongated viewing element is not critical to the invention and any suitable viewing element is contemplated that creates an optical or image transmission channel (see Col. 5, Lines 51-65).  Thus, it would have been obvious to one skilled in the art to replace the endoscope of Foley et al. with the endoscope as taught by Miyamoto.  Miyamoto teaches of an analogous endoscope 31 which comprises a housing 36 having a camera module therein (see para 0046) and a tissue shield 41/51 that extends distally beyond a terminal distal end surface of the housing (see Figs. 7-11 and paras 0067-0090).   Miyamoto discloses air and/or water to selectively clean the lens of the endoscope as desired (See Fig. 1a and paras 0044-0050).  It would have been obvious to one skilled in the art at the time the invention was filed to replace the endoscope of Foley et al. with an endoscope having lens cleaning capabilities to ensure clearer viewing at a target site within the body as taught by Miyamoto and is extremely well known in the art.  
In regard to claim 112, Foley et al. disclose a surgical method, comprising: adjusting a depth of the camera module relative to the access device by sliding the housing within the visualization channel (See Figs. 1-2, 10a-i, 11 and Col. 11, Line 25- Col. 13, Line 67)
In regard to claim 113, Foley et al. disclose a surgical method, wherein adjusting the depth of the camera module comprises positioning the camera module such that the camera module protrudes from a distal end of the access device (See Figs. 1-2, 10a-i, 11 and Col. 11, Line 25- Col. 13, Line 67)
In regard to claim 114, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein adjusting the depth of the camera module comprises positioning the tissue shield such that the tissue shield protrudes from a distal end of the access device (See Figs. 1-2, 10a-i, 11 and Col. 11, Line 25- Col. 13, Line 67)
In regard to claim 115, Foley et al., as modified by Miyamoto, wherein, the housing 41/51 including a distal end with a convex side, a non-convex side, first and second lateral convex ends between the convex side and the non-convex side, a distal-facing surface, a camera lumen 38 therein in which the camera module is disposed, and first and second fluid lumens 39, 40 disposed adjacent to a respective one of the first and second lateral convex ends (see Figs. 7 and 10-11 and paras 0067-0090 of Miyamoto).      
In regard to claim 116, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein actuating a lens cleaning device comprises directing fluid through at least one of the first and second fluid lumens formed in the housing and a nozzle structure 53 extending from the distal end of the housing and towards the lens from an opening in the nozzle structure, the opening being configured to direct the fluid away from the nozzle structure and at an oblique angle with respect to a central longitudinal axis of the housing (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 117, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein the nozzle structure is configured to direct fluid in a direction incident to the lens (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 118, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein the shield includes the nozzle structure (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 119, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein the tissue shield extends around less than an entire periphery of the housing (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 120, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein the tissue shield defines a curved inner surface (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 121, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein the tissue shield defines an outer surface with a profile that matches that of an outer surface of the housing (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 122, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein the tissue shield has a crescent-shaped transverse cross section (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 123, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein the curved inner surface is configured to aid in the delivery of fluid to the lens (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 124, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein lateral edges of the tissue shield define chamfers that provide a smooth transition to the distal-facing surface of the housing (See Fig. 10 and paras 0088-0091 of Miyamoto).      
In regard to claim 125, Foley et al., as modified by Miyamoto, disclose a surgical method, wherein the tissue shield is formed integrally with the housing (See Fig. 10 and paras 0088-0091 of Miyamoto).      
Claim(s) 101, 112-114 and 126-128 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,792,044 to Foley et al. in view of U.S. Patent Application Publication No. 2004/0249246 to Campos.  
In regard to claim 101, Foley et al. disclose a surgical method, comprising; inserting an access device 10 into a patient, the access device having a working channel 35 and a visualization channel 60; inserting a housing 50 having a camera module therein into the visualization channel of the access device (see Figs. 1-2 and Col. 6, Lines 1-65).   Foley et al. is silent with respect to wherein the housing has a tissue shield that extends distally beyond a terminal distal end surface of the housing, and the camera module having a lens and while the access device and camera module are inserted into the patient, actuating a lens cleaning device to clean a visualization path to the lens of the camera module. Foley et al. disclose that the particular elongated viewing element is not critical to the invention and any suitable viewing element is contemplated that creates an optical or image transmission channel (see Col. 5, Lines 51-65).  Thus, it would have been obvious to one skilled in the art to replace the endoscope of Foley et al. with the endoscope as taught by Campos.  Campos teaches of an analogous endoscope 9which comprises a housing having a camera module therein (see para 0060) and a tissue shield 25 that extends distally beyond a terminal distal end surface of the housing (see Figs. 2-4 and paras 0019, 0021 and 0040).   Campos discloses cleansing fluid may be used to selectively clean the lens of the endoscope as desired (See paras 0013).  It would have been obvious to one skilled in the art at the time the invention was filed to replace the endoscope of Foley et al. with an endoscope having lens cleaning capabilities and a tissue shield to ensure clearer viewing at a target site within the body and prevent damage to the lens and prevent tissue impact via the shields as taught by Campos and is extremely well known in the art.  
In regard to claim 112, Foley et al. disclose a surgical method, comprising: adjusting a depth of the camera module relative to the access device by sliding the housing within the visualization channel (See Figs. 1-2, 10a-i, 11 and Col. 11, Line 25- Col. 13, Line 67)
In regard to claim 113, Foley et al. disclose a surgical method, wherein adjusting the depth of the camera module comprises positioning the camera module such that the camera module protrudes from a distal end of the access device (See Figs. 1-2, 10a-i, 11 and Col. 11, Line 25- Col. 13, Line 67)
In regard to claim 114, Foley et al., as modified by Campos, disclose a surgical method, wherein adjusting the depth of the camera module comprises positioning the tissue shield such that the tissue shield protrudes from a distal end of the access device (See Figs. 1-2, 10a-i, 11 and Col. 11, Line 25- Col. 13, Line 67)
In regard to claim 126, Foley et al., as modified by Campos, disclose a surgical method, further comprising bearing an outer surface of the tissue shield against tissue when the housing is inserted into a patient to hold the tissue back (see Figs. 2-4 and paras 0019, 0021 and 0040 of Campos).
In regard to claim 127, Foley et al., as modified by Campos, disclose a surgical method, further comprising bearing the outer surface of the tissue shield against tissue to prevent the tissue from entering into a field of view of the camera module (see Figs. 2-4 and paras 0019, 0021 and 0040 of Campos).
In regard to claim 128, Foley et al., as modified by Campos, disclose a surgical method, further comprising pushing tissue out of the way of the housing with a distal tip of the tissue shield while the housing is inserted distally into the patient (see Figs. 2-4 and paras 0019, 0021 and 0040 of Campos).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
12/16/22